

117 S838 IS: Federal Firefighter Flexibility and Fairness Act
U.S. Senate
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 838IN THE SENATE OF THE UNITED STATESMarch 18, 2021Mr. Van Hollen (for himself, Mr. Tester, Ms. Collins, and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend section 5542 of title 5, United States Code, to provide that any hours worked by Federal firefighters under a qualified trade-of-time arrangement shall be excluded for purposes of determinations relating to overtime pay.1.Short titleThis Act may be cited as the Federal Firefighter Flexibility and Fairness Act.2.Treatment of hours worked under a qualified trade-of-time arrangementSection 5542 of title 5, United States Code, is amended by adding at the end the following:(h)(1)Notwithstanding any other provision of this section, any hours worked by a firefighter under a qualified trade-of-time arrangement shall be disregarded for purposes of any determination relating to eligibility for, or the amount of, any overtime pay under this section.(2)For purposes of this subsection—(A)the term qualified trade-of-time arrangement means an arrangement under which 2 firefighters who are employed by the same agency agree, solely at their option and with the approval of their employing agency, to substitute for one another during scheduled work hours in the performance of work in the same capacity; and(B)the term firefighter means a firefighter as defined by section 8331(21) or 8401(14)..